                        Case 1:18-cv-01660-AWI-EPG Document 64 Filed 04/27/20 Page 1 of 4


                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7 Attorneys for Defendant
                     FRESNO DEPUTY SHERIFF’S ASSOCIATION
                   8

                   9                            IN THE UNITED STATES DISTRICT COURT

               10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

               11                                           FRESNO DIVISION

               12 CESAR CAMPOS and LATANA M.                            Case No. 1:18-cv-01660 AWI-EPG
                  CHANDAVONG, on behalf of themselves and
               13 all others similarly situated,                        STIPULATION AND ORDER
                                                                        EXTENDING DEADLINE FOR
               14                      Plaintiffs,                      DEFENDANT FRESNO DEPUTY
                                                                        SHERIFF’S ASSOCIATION TO
               15               v.                                      RESPOND TO PLAINTIFFS’ SECOND
                                                                        AMENDED COMPLAINT
               16 FRESNO DEPUTY SHERIFF’S
                  ASSOCIATION, COUNTY OF FRESNO;                        (ECF No. 63)
               17 XAVIER BECERRA, in his official capacity
                  as Attorney General of the State of California;
               18 ERIC BANKS, PRISCILLA WINSLOW,
                  ERICH SHINERS, and ARTHUR A.
               19 KRANTZ, in their official capacities as chair
                  and members of the California Public
               20 Employment Relations Board,

               21                      Defendants.

               22

               23                                              STIPULATION
               24               WHEREAS, plaintiffs filed their “Class-Action Complaint” on December 6, 2018;
               25               WHEREAS, defendant Fresno Deputy Sheriff’s Association (the “FDSA”) filed its
               26 response on April 29, 2019;
               27               WHEREAS, plaintiffs filed their First Amended Complaint (“FAC”) on May 12, 2019;
               28
MESSING ADAM &
                       00087130-1
  JASMINE LLP
ATTORNEYS AT LAW
                        STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFENDANT FRESNO DEPUTY
                             SHERIFF’S ASSOCIATION TO RESPOND TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                        Case 1:18-cv-01660-AWI-EPG Document 64 Filed 04/27/20 Page 2 of 4


                   1            WHEREAS, defendants FDSA and the State of California filed Motions to Dismiss on

                   2 June 24, 2019, and the FDSA filed an Amended Motion to Dismiss on June 29, 2019;

                   3            WHEREAS, on February 27, 2020, the Court ruled on defendants’ Motions to Dismiss,

                   4 granting plaintiffs leave to amend the first and second causes of action in the FAC, dismissing the

                   5 fourth, fifth and sixth causes of action in the FAC, and dismissing defendant State of California

                   6 (the “Order”);

                   7            WHEREAS, plaintiffs filed their Second Amended Complaint (“SAC”) on March 19,

                   8 2020;

                   9            WHEREAS, the FDSA’s response to the SAC was originally due on April 2, 2020;

               10               WHEREAS, due to the COVID 19 emergency shelter in place in the Bay Area and

               11 generally, due to the nationwide disruption caused by the pandemic, the parties agreed to a one-

               12 month extension of time within which the FDSA would respond to the SAC;

               13               WHEREAS, on March 25, 2020, the Court approved the parties’ Stipulation for a one-

               14 month extension to May 2, 2020 for the FDSA to respond to the SAC;

               15               WHEREAS, since that time defendant’s counsel, Monique Alonso, has been ill and has

               16 been unable to attend to preparing the FDSA’s response to the SAC;

               17               WHEREAS, the parties are also meeting and conferring regarding whether motion practice

               18 may be avoided;

               19               WHEREAS, the parties have agreed to a further one-month extension of time within which

               20 the FDSA may respond to the SAC;

               21               IT IS THEREFORE HEREBY STIPULATED by and between plaintiffs and the FDSA,

               22 and an order of this Court is requested, that the FDSA’s deadline to respond to the SAC be

               23 extended to June 2, 2020.

               24 / / /

               25 / / /

               26 / / /
               27 / / /

               28 / / /
MESSING ADAM &
                       00087130-1                                      2
  JASMINE LLP
ATTORNEYS AT LAW
                        STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFENDANT FRESNO DEPUTY
                             SHERIFF’S ASSOCIATION TO RESPOND TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                        Case 1:18-cv-01660-AWI-EPG Document 64 Filed 04/27/20 Page 3 of 4


                   1 Dated: April 24, 2020               MESSING ADAM & JASMINE LLP

                   2

                   3
                                                         By          /s/ Monique Alonso
                   4                                          Monique Alonso
                                                              Attorneys for Defendant
                   5                                          FRESNO DEPUTY SHERIFF’S ASSOCIATION
                   6

                   7 Dated: April 24, 2020               MITCHELL LAW PLLC

                   8

                   9                                     By          /s/ Jonathan Mitchell
                                                              Jonathan Mitchell
               10
                                                              Attorneys for Plaintiffs
               11                                             CESAR CAMPOS, et al.

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00087130-1                               3
  JASMINE LLP
ATTORNEYS AT LAW
                        STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFENDANT FRESNO DEPUTY
                             SHERIFF’S ASSOCIATION TO RESPOND TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
                        Case 1:18-cv-01660-AWI-EPG Document 64 Filed 04/27/20 Page 4 of 4


                   1                                                  ORDER

                   2            Pursuant to the stipulation of the parties (ECF No. 63), and finding good cause exists,

                   3            IT IS ORDERED that the deadline for Defendant FRESNO DEPUTY SHERIFF’S

                   4 ASSOCIATION to file a response to the Second Amended Complaint is extended to June 2, 2020.

                   5

                   6 IT IS SO ORDERED.

                   7
                           Dated:     April 27, 2020                              /s/
                   8                                                      UNITED STATES MAGISTRATE JUDGE
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00087130-1                                         4
  JASMINE LLP
ATTORNEYS AT LAW
                        STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE FOR DEFENDANT FRESNO DEPUTY
                             SHERIFF’S ASSOCIATION TO RESPOND TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
